GIERKE, Judge
(concurring in the result):
I agree with the principal opinion that if placed in a proper, limited framework, expert testimony on the rape trauma syndrome is admissible to aid the factfinder in understanding the evidence and to rebut any misconceptions about a rape victim’s behavior. See United States v. Suarez, 35 MJ 374 (CMA 1992). However, I take exception to the principal opinion’s conclusion that Dr. Remer’s expert testimony was placed into a proper framework by the Government. In my opinion, Dr. Remer was allowed to go too far in expressing her opinion that if certain behavioral conduct was present a rape took place. Considering the fact that this behavioral conduct matched that attributed to the victim, this conclusion was unfairly prejudicial, not very probative, and very misleading. Mil. R.Evid. 403, Manual for Courts-Martial, United States, 1984.
The record clearly indicates that trial counsel wanted more from Dr. Remer’s testimony than simple use as rebuttal to explain the behavioral patterns of rape victims. The victim’s mother and the victim testified on direct examination that, after the alleged rape, the victim cried a lot, had trouble sleeping, lost her appetite, and often had nightmares and flashbacks. Trial *402counsel also proffered testimony of the victim’s high school counselor who was to discuss the “symptoms” the victim was exhibiting following the alleged rape and her impressions of how the victim was dealing with those symptoms. These “symptoms” included the victim’s admission to her that she still had trouble concentrating and sleeping, bad dreams, flashbacks, and a loss of appetite. After a defense objection, trial counsel argued that the “impressions” of the counselor “are relevant in that they provide the basis for whether she ... [the victim] was experiencing rape trauma syndrome or post-traumatic trauma syndrome____” Noting that the counselor’s testimony “would be cumulative with the prior testimony,” the military judge disallowed her testimony.
Next, defense counsel objected to Dr. Remer’s testimony, arguing, inter alia, that “Dr. Remer's testimony in this particular case would be more prejudicial than probative____ [It] will mislead the jury and invade the factfinding providence of the jury.” Without comment, the military judge overruled the objection and allowed Dr. Remer to testify as an expert on the rape trauma syndrome. Dr. Remer testified about general “symptomatic” behavioral traits of women who have been raped and answered “hypothetical” questions that identically matched the victim’s testimony concerning her behavior immediately following the rape. Trial counsel concluded his questioning of Dr. Remer by asking her “if a person were experiencing the majority of these symptoms that you have talked about in your model, would they [sic] be suffering from a rape trauma syndrome?” Dr. Remer responded by saying, “Yes, most likely,” and reminded trial counsel that she had not “finished telling” the members about the typical “constellation of symptoms.” Not so coincidentally, she indicated that typical symptoms in the crisis stage of the rape trauma syndrome include “a change in ... eating habits” (they eat more or eat less); “a change in ... sleeping pattern” (they cannot sleep, have nightmares, or sleep all the time); depression (sadness, hopelessness); and “sexual dysfunction.” Upon being asked again by trial counsel whether a person suffering from a majority of these “symptoms” would be suffering from rape trauma, Dr. Remer again suggested a “yes” answer and explained that upon examination of “a constellation of symptoms” and how a person has changed after a trauma, one “can make a reasoned assessment, that this person has been raped.”
In my opinion, this is not limited, permissible testimony. It improperly allowed the members to infer that, if they believed that the victim exhibited certain behavioral conduct after an incident, then they could conclude she had been raped. The generalized behavioral characteristics attributed to the victim and labeled as rape trauma “symptoms” could result from any number of stressful situations. See generally State v. Taylor, 663 S.W.2d 235 (Mo.1984) (en banc). The rape trauma syndrome was developed from interviewing “thousands of victims” to help them better cope with the aftermath of their victimization. It presupposes the existence of a rape. It was not developed to determine whether a rape had, in fact, occurred. Id. at 238. See People v. Bledsoe, 36 Cal.3d 236, 203 Cal.Rptr. 450, 681 P.2d 291 (1984). Dr. Remer’s conclusion that one can reasonably assess that a person has been raped based on “a constellation of symptoms” (a majority of which the victim possessed) “has meager scientific basis and minimum value but has substantial potential for misleading the factfinder.” United States v. Cameron, 21 MJ 59, 65 (CMA 1985). Cf. State v. Taylor, supra (fact that victim exhibited symptoms of rape trauma syndrome does not qualify expert to designate experience that gave rise to trauma). Moreover, contrary to the holding of the principal opinion, I do not believe that standard instructions of the type given in this case on the weight members may give to testimony of expert witnesses are adequate to protect against unfair prejudice to an accused. Such instructions place absolutely no parameters on *403how evidence of the rape trauma syndrome should be considered by the members.
Despite my belief that the military judge allowed the Government to improperly use expert testimony on the rape trauma syndrome, I would hold that his error was harmless under the unique circumstances of this case. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Cf People v. Bledsoe, supra (improper use of rape trauma syndrome to prove a rape occurred not prejudicial in light of remaining evidence against defendant). Trial counsel did not highlight Dr. Remer’s improper conclusion in his closing argument. Appellant’s defense was that he never had sexual intercourse with the victim and that she created the whole story. Yet, the victim’s allegations were corroborated by medical evidence indicating that she suffered recent injuries caused by forceful penetration of her vagina. The victim, a 15-year-old girl, had no apparent motivation to make up her very plausible allegations. Therefore, I would hold that any error in allowing Dr. Remer’s testimony in toto was harmless.